Exhibit 10.9
EXECUTION COPY

      DATE:  
September 24, 2009
   
 
TO:  
Gaylord Entertainment Company
   
One Gaylord Drive
   
Nashville, Tennessee 37214
ATTENTION:  
General Counsel
TELEPHONE:  
(615) 316-6000
FACSIMILE:  
(615) 316-6854
   
 
FROM:  
Bank of America, N.A.
   
c/o Merill Lynch, Pierce, Fenner & Smith Incorporated
   
Bank of America Tower at One Bryant Park
   
New York, NY 10036
ATTENTION:  
John Servidio
TELEPHONE:  
(646) 855-8900
FACSIMILE:  
(704) 208-2869
   
 
SUBJECT:  
Equity Derivatives Confirmation
   
 
REFERENCE NUMBER(S):  
NY-39075

The purpose of this facsimile agreement (this “Confirmation”) is to confirm the
terms and conditions of the transaction entered into between Bank of America,
N.A. (“BANA”) and Gaylord Entertainment Company (“Counterparty”) on the Trade
Date specified below (the “Transaction”). This Confirmation constitutes a
“Confirmation” as referred to in the ISDA Master Agreement specified below. This
Confirmation constitutes the entire agreement and understanding of the parties
with respect to the subject matter and terms of the Transaction and supersedes
all prior or contemporaneous written and oral communications with respect
thereto.
The definitions contained in the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions”), as published by the International Swaps and Derivatives
Association, Inc., are incorporated into this Confirmation. In the event of any
inconsistency between the Equity Definitions and the terms of this Confirmation,
the terms of this Confirmation shall govern. For the purposes of the Equity
Definitions, each reference herein to a Warrant shall be deemed to be a
reference to a Call or an Option, as context requires.
This Confirmation evidences a complete and binding agreement between BANA and
Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement (the “Agreement”) in the form of the ISDA 2002 Master Agreement as
if BANA and Counterparty had executed an agreement in such form (without any
Schedule but with the “Cross-Default” provisions of Section 5(a)(vi) applicable
to Counterparty with a “Threshold Amount” of U.S.$35 million and with such other
elections set forth in this Confirmation). For the avoidance of doubt, the
Transaction shall be the only transaction under the Agreement.
The Transaction is a Warrant Transaction, which shall be considered a Share
Option Transaction for purposes of the Equity Definitions, and shall have the
following terms:

      General:  
 
   
 
Trade Date:  
September 24, 2009.
   
 
Effective Date:  
September 29, 2009.

 



--------------------------------------------------------------------------------



 



      Components:  
The Transaction will be divided into individual Components, each with the terms
set forth in this Confirmation, and, in particular, with the Number of Warrants
and Expiration Date set forth in this Confirmation. The payments and deliveries
to be made upon settlement of the Transaction will be determined separately for
each Component as if each Component were a separate Transaction under the
Agreement.
   
 
Warrant Style:  
European.
   
 
Warrant Type:  
Call.
   
 
Seller:  
Counterparty.
   
 
Buyer:  
BANA.
   
 
Shares:  
The common stock, par value USD $.01 per share, of Counterparty.
   
 
Number of Warrants:  
For each Component, as provided in Annex C to this Confirmation.
   
 
Strike Price:  
As provided in Annex B to this Confirmation.
   
 
Premium:  
As provided in Annex B to this Confirmation.
   
 
Premium Payment Date:  
The Effective Date.
   
 
Exchange:  
The New York Stock Exchange.
   
 
Related Exchanges:  
All Exchanges.
   
 
Calculation Agent:  
BANA. The Calculation Agent shall, upon written request by the Counterparty,
provide a written explanation of any calculation or adjustment made by it
including, where applicable, a description of the methodology and data applied.
   
 
Procedure for Exercise:  
 
   
 
     In respect of any Component:  
 
   
 
Expiration Date:  
As provided in Annex C to this Confirmation (or, if such date is not a Scheduled
Trading Day, the next following Scheduled Trading Day that is not already an
Expiration Date for another Component); provided that if that date is a
Disrupted Day, the Expiration Date for such Component shall be the first
succeeding Scheduled Trading Day that is not a Disrupted Day and is not or is
not deemed to be an Expiration Date in respect of any other Component of the
Transaction hereunder; and provided further that if the Expiration Date has not
occurred pursuant to the preceding proviso as of the Final Disruption Date, the
Final Disruption Date shall be the Expiration Date

2



--------------------------------------------------------------------------------



 



         
(irrespective of whether such date is an Expiration Date in respect of any other
Component for the Transaction) and, notwithstanding anything to the contrary in
this Confirmation or the Equity Definitions, the Relevant Price for the
Expiration Date shall be the prevailing market value per Share determined by the
Calculation Agent in a commercially reasonable manner. Notwithstanding the
foregoing and anything to the contrary in the Equity Definitions, if a Market
Disruption Event occurs on any Expiration Date, the Calculation Agent may
determine that such Expiration Date is a Disrupted Day only in part, in which
case the Calculation Agent shall make adjustments to the number of Warrants for
the relevant Component for which such day shall be the Expiration Date and shall
designate the Scheduled Trading Day determined in the manner described in the
immediately preceding sentence as the Expiration Date for the remaining Warrants
for such Component. Section 6.6 of the Equity Definitions shall not apply to any
Valuation Date occurring on an Expiration Date. “Final Disruption Date” has the
meaning provided in Annex B to this Confirmation.
   
 
Automatic Exercise:  
Applicable. Each Warrant not previously exercised will be deemed to be
automatically exercised on the Expiration Time on the relevant Expiration Date.
   
 
Market Disruption Event:  
Section 6.3(a) of the Equity Definitions is hereby amended by deleting the words
“during the one hour period that ends at the relevant Valuation Time, Latest
Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time, as the case
may be,” in clause (ii) thereof, and by replacing the words “or (iii) an Early
Closure.” with “(iii) an Early Closure or (iv) a Regulatory Disruption, in each
case that the Calculation Agent determines is material.”
     
Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.
   
 
Regulatory Disruption:  
Any event that BANA, in its reasonable discretion, determines makes it
appropriate with regard to any legal, regulatory or self-regulatory requirements
or related policies and procedures (whether or not such requirements, policies
or procedures are imposed by law or have been voluntarily adopted by BANA, and
including without limitation Rule 10b-18, Rule 10b-5, Regulation 13D-G and
Regulation 14E under the U.S. Securities Exchange Act of 1934, as amended (the
“Exchange Act”), and Regulation M and/or analyzing BANA as if BANA were the
Issuer or an affiliated purchaser of the Issuer), for BANA to refrain from or
decrease any market activity in connection with the Transaction. BANA shall
notify Counterparty as soon as reasonably practicable that a Regulatory
Disruption has occurred and the Expiration Dates affected by it.

3



--------------------------------------------------------------------------------



 



      Settlement Terms:  
 
       In respect of any Component:  
 
   
 
Net Share Settlement:  
On each Settlement Date, Counterparty shall deliver to BANA a number of Shares
equal to the Net Share Amount for such Settlement Date to the account specified
by BANA, and cash in lieu of any fractional shares valued at the Relevant Price
for the Valuation Date corresponding to such Settlement Date. If, in the good
faith reasonable judgment of BANA based on the advice of counsel, the Shares
deliverable hereunder would not be immediately freely transferable by BANA under
Rule 144 (“Rule 144”) under the U.S. Securities Act of 1933, as amended (the
“Securities Act”) or any successor provision, then BANA may elect to either
(x) accept delivery of such Shares notwithstanding the fact that such Shares are
not immediately freely transferable by BANA under Rule 144 or any successor
provision or (y) require that such delivery take place pursuant to the
provisions set forth opposite the caption “Registration/Private Placement
Procedures” below.
   
 
Net Share Amount:  
For any Exercise Date, a number of Shares, as calculated by the Calculation
Agent, equal to (x) the product of (i) the number of Warrants being exercised or
deemed exercised on such Exercise Date, and (ii) the excess, if any, of the
Relevant Price for the Valuation Date occurring on such Exercise Date over the
Strike Price (such product, the “Net Share Settlement Amount”), divided by
(y) such Relevant Price.
   
 
Relevant Price:  
On any Valuation Date, the volume weighted average price per Share for the
regular trading session of the Exchange as displayed under the heading
“Bloomberg VWAP” on Bloomberg Page GET.N <equity> AQR on such Valuation Date in
respect of the period from 9:30 am to 4:00 p.m. (New York City time) on such
Valuation Date (or if such volume weighted average price is not available, the
Calculation Agent’s reasonable, good faith estimate of such price on such
Valuation Date).
   
 
Settlement Currency:  
USD.
   
 
Other Applicable Provisions:  
The provisions of Sections 9.1(c), 9.8, 9.9, 9.10, 9.11 (except that the
Representation and Agreement contained in Section 9.11 of the Equity Definitions
shall be modified by excluding any representations therein relating to
restrictions, obligations, limitations or requirements under applicable
securities laws as a result of the fact that Counterparty is the Issuer of the
Shares) and 9.12 of the Equity Definitions will be applicable, except that all
references in such provisions to “Physical Settlement” and “Physically-settled”
shall be read as references to “Net Share Settlement” and “Net Share Settled”.
“Net Share Settled” in relation to any Warrant means that Net Share Settlement
is applicable to such Warrant.

4



--------------------------------------------------------------------------------



 



      Dividends:  
 
   
 
     In respect of any Component:  
 
   
 
Dividend Adjustments:  
Counterparty agrees to notify BANA promptly of the announcement of an
ex-dividend date for any cash dividend by Counterparty. If an ex-dividend date
for any cash dividend occurs at any time from, but excluding, the Trade Date to,
and including, the Expiration Date, then in lieu of any adjustments as provided
under “Method of Adjustment” below, the Calculation Agent shall make such
adjustments to the Strike Price and/or the Number of Warrants as it deems
appropriate to preserve for the parties the intended economic benefits of the
Transaction.
   
 
Adjustments:  
 
   
 
     In respect of any Component:  
 
   
 
Method of Adjustment:  
Calculation Agent Adjustment; provided, however, that the Equity Definitions
shall be amended by replacing the words “diluting or concentrative” in
Sections 11.2(a), 11.2(c) (in two instances) and 11.2(e)(vii) with the word
“material” and by adding the words “or the Transaction” after the words
“theoretical value of the relevant Shares” in Sections 11.2(a), 11.2(c) and
11.2(e)(vii); provided further that adjustments may be made to account for
changes in expected volatility, expected dividends, expected correlation,
expected stock loan rate and expected liquidity relative to the relevant Share.
   
 
Extraordinary Events:  
 
   
 
New Shares:  
In the definition of New Shares in Section 12.1(i) of the Equity Definitions,
the text in clause (i) thereof shall be deleted in its entirety and replaced
with “publicly quoted, traded or listed on any of the New York Stock Exchange,
The NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors)”.
   
 
Modified Calculation Agent Adjustment:  
If, in respect of any Merger Event to which Modified Calculation Agent
Adjustment applies, the adjustments to be made in accordance with
Section 12.2(e)(i) of the Equity Definitions would result in Counterparty being
different from the issuer of the Shares, then with respect to such Merger Event,
as a condition precedent to the adjustments contemplated in Section 12.2(e)(i)
of the Equity Definitions, Counterparty and the issuer of the Shares shall,
prior to the Merger Date, have entered into such documentation containing
representations, warranties and agreements relating to securities law and other
issues as requested by BANA that BANA has determined, in its reasonable
discretion, to be reasonably necessary or appropriate to allow BANA to continue
as a party to the Transaction, as adjusted under Section 12.2(e)(i) of the
Equity Definitions, and to preserve its hedging or hedge unwind activities in
connection with the Transaction in a manner compliant with applicable legal,
regulatory or self-regulatory requirements, or with related policies and
procedures

5



--------------------------------------------------------------------------------



 



         
applicable to BANA, and if such conditions are not met or if the Calculation
Agent determines that no adjustment that it could make under Section 12.2(e)(i)
of the Equity Definitions will produce a commercially reasonable result, then
the consequences set forth in Section 12.2(e)(ii) of the Equity Definitions
shall apply.
   
 
   
For greater certainty, the definition of “Modified Calculation Agent Adjustment”
in Sections 12.2 and 12.3 of the Equity Definitions shall be amended by adding
the following italicized language to the stipulated parenthetical provision:
“(including adjustments to account for changes in expected volatility, expected
dividends, expected correlation, expected stock loan rate or expected liquidity
relevant to the Shares or to the Transaction) from the Announcement Date to the
Merger Date (Section 12.2) or Tender Offer Date (Section 12.3)”.
   
 
Announcement Event:  
If an Announcement Event occurs, the Calculation Agent will determine the
economic effect of the Announcement Event on the theoretical value of each
Component of the Transaction (including without limitation any change in
expected volatility, expected dividends, expected correlation, expected stock
loan rate or expected liquidity relevant to the Shares or to the Transaction)
from the potential Announcement Date to the Expiration Date for such Component
and, if such economic effect is material, the Calculation Agent will adjust the
terms of the Transaction to reflect such economic effect. “Announcement Event”
shall mean the occurrence of a potential Announcement Date of a Merger Event or
Tender Offer, if the Merger Date or Tender Offer Date does not, or is not
anticipated to, occur on or prior to the Expiration Date for, or any earlier
termination of, the relevant Component.
   
 
Consequences of Merger Events:  
 
   
 
(a) Share-for-Share:  
Modified Calculation Agent Adjustment.
   
 
(b) Share-for-Other:  
Cancellation and Payment (Calculation Agent Determination).
   
 
(c) Share-for-Combined:  
Component Adjustment.
   
 
Tender Offer:  
Applicable; provided that Section 12.1(d) of the Equity Definitions is hereby
amended by adding “, or of the outstanding Shares,” before “of the Issuer” in
the fourth line thereof. Sections 12.1(e) and 12.1(1)(ii) of the Equity
Definitions are hereby amended by adding “or Shares, as applicable,” after
“voting shares”.
   
 
Consequences of Tender Offers:  
 
   
 
(a) Share-for-Share:  
Modified Calculation Agent Adjustment.
   
 
(b) Share-for-Other:  
Modified Calculation Agent Adjustment.
   
 
(c) Share-for-Combined:  
Modified Calculation Agent Adjustment.

6



--------------------------------------------------------------------------------



 



      Nationalization, Insolvency and Delisting:  
Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall be deemed to be the Exchange.
For the avoidance of doubt, the occurrence of any event that is a Merger Event
and would otherwise have been a Delisting will have the consequence specified
for the relevant Merger Event.
   
 
Additional Disruption Events:  
 
   
 
Change in Law:  
Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended (i) by the replacement of the word “Shares” with “Hedge
Positions” in clause (X) thereof; (ii) by adding the phrase “or announcement”
immediately after the phrase “due to the promulgation” in the third line thereof
and adding the phrase “formal or informal” before the word “interpretation” in
the same line; and (iii) immediately following the word “Transaction” in clause
(X) thereof, adding the phrase “in the manner contemplated by the Hedging Party
on the Trade Date, unless the illegality is due to an act or omission of the
party seeking to elect termination of the Transaction”.
   
 
Failure to Deliver:  
Inapplicable
   
 
Insolvency Filing:  
Applicable
   
 
Loss of Stock Borrow:  
Applicable
   
 
Maximum Stock Loan Rate:  
200 basis points per annum
   
 
Increased Cost of Stock Borrow:  
Applicable
   
 
Initial Stock Loan Rate:  
25 basis points per annum
   
 
Increased Cost of Hedging:  
Applicable
   
 
Hedging Disruption:  
Applicable
   
 
Hedging Party:  
BANA for all applicable Additional Disruption Events
   
 
Determining Party:  
BANA for all applicable Additional Disruption Events
   
 
Acknowledgements:  
 
   
 
Non-Reliance:  
Applicable
   
 
Agreements and Acknowledgements  
 

7



--------------------------------------------------------------------------------



 



      Regarding Hedging Activities:  
Applicable
   
 
Additional Acknowledgements:  
Applicable

Mutual Representations: Each of BANA and Counterparty represents and warrants
to, and agrees with, the other party that:

  (i)   Tax Disclosure. Notwithstanding anything to the contrary herein, in the
Equity Definitions or in the Agreement, and notwithstanding any express or
implied claims of exclusivity or proprietary rights, the parties (and each of
their employees, representatives or other agents) are authorized to disclose to
any and all persons, beginning immediately upon commencement of their
discussions and without limitation of any kind, the tax treatment and tax
structure of the Transaction, and all materials of any kind (including opinions
or other tax analyses) that are provided by either party to the other relating
to such tax treatment and tax structure.     (ii)   Commodity Exchange Act. It
is an “eligible contract participant” within the meaning of Section 1a(12) of
the U.S. Commodity Exchange Act, as amended (the “CEA”). The Transaction has
been subject to individual negotiation by the parties. The Transaction has not
been executed or traded on a “trading facility” as defined in Section 1a(33) of
the CEA. It has entered into the Transaction with the expectation and intent
that the Transaction shall be performed to its termination date.     (iii)  
Securities Act. It is a “qualified institutional buyer” as defined in Rule 144A
under the Securities Act, or an “accredited investor” as defined under the
Securities Act.     (iv)   Investment Company Act. It is a “qualified purchaser”
as defined under the U.S. Investment Company Act of 1940, as amended (the
“Investment Company Act”).     (v)   ERISA. The assets used in the Transaction
(1) are not assets of any “plan” (as such term is defined in Section 4975 of the
U.S. Internal Revenue Code (the “Code”)) subject to Section 4975 of the Code or
any “employee benefit plan” (as such term is defined in Section 3(3) of the U.S.
Employee Retirement Income Security Act of 1974, as amended (“ERISA”)) subject
to Title I of ERISA, and (2) do not constitute “plan assets” within the meaning
of Department of Labor Regulation 2510.3-101, 29 CFR Section 2510-3-101.

Counterparty Representations: In addition to the representations and warranties
in the Agreement and those contained elsewhere herein, Counterparty represents,
warrants, acknowledges and covenants that:

  (i)   Counterparty shall provide written notice to BANA within 24 hours of
obtaining knowledge of the occurrence of any event that would constitute an
Event of Default, a Potential Event of Default, a Potential Adjustment Event, a
Merger Event or any other Extraordinary Event; provided, however, that should
Counterparty be in possession of material non-public information regarding
Counterparty, Counterparty shall not communicate such information to BANA in
connection with this Transaction.     (ii)   (A) Counterparty is acting for its
own account, and it has made its own independent decisions to enter into the
Transaction and as to whether the Transaction is appropriate or proper for it
based upon its own judgment and upon advice from such advisers as it has deemed
necessary, (B) Counterparty is not relying on any communication (written or
oral) of BANA or any of its affiliates as investment advice or as a
recommendation to enter into the Transaction (it being understood that
information and explanations related to the terms and conditions of the
Transaction shall not be considered investment advice or a recommendation to
enter into the Transaction) and (C) no communication (written or oral) received
from

8



--------------------------------------------------------------------------------



 



      BANA or any of its affiliates shall be deemed to be an assurance or
guarantee as to the expected results of the Transaction.     (iii)  
Counterparty is not entering into the Transaction for the purpose of
(i) creating actual or apparent trading activity in the Shares (or any security
convertible into or exchangeable for the Shares) or (ii) raising or depressing
or otherwise manipulating the price of the Shares (or any security convertible
into or exchangeable for the Shares), in either case in violation of the
Exchange Act.     (iv)   Counterparty’s filings under the Securities Act, the
Exchange Act, and other applicable securities laws that are required to be filed
have been filed and, as of the respective dates thereof and as of the date of
this representation, there is no misstatement of material fact contained therein
or omission of a material fact required to be stated therein or necessary to
make the statements made therein, in the light of the circumstances under which
they were made, not misleading.     (v)   Without limiting the generality of
Section 3(a)(iii) of the Agreement, Counterparty has not violated, and shall not
directly or indirectly violate, any applicable law (including, without
limitation, the Securities Act and the Exchange Act and the regulations
promulgated thereunder, including Rule 13e-1 and Rule 13e-4 under the Exchange
Act) in connection with the Transaction.     (vi)   The representations and
warranties of Counterparty set forth in Section 3 of the Agreement and Section 2
of the Purchase Agreement dated as of the Trade Date between Counterparty and
BANA Bank Securities Inc. as representative of the initial purchasers party
thereto (the “Purchase Agreement”) are true and correct as of the Trade Date and
the Effective Date, and are hereby deemed to be repeated to BANA as of such
dates as if set forth herein.     (vii)   The Shares issuable upon exercise of
all Warrants (the “Warrant Shares”) have been duly authorized and, when
delivered pursuant to the terms of such Transaction, shall be validly issued,
fully-paid and non-assessable, and such issuance of the Warrant Shares shall not
be subject to any preemptive or similar rights and shall, upon such issuance, be
accepted for listing or quotation on the Exchange.     (viii)   Counterparty is
not as of the Trade Date and as of the date on which Counterparty delivers any
Termination Delivery Units, and shall not be after giving effect to the
transactions contemplated hereby, “insolvent” (as such term is defined in
Section 101(32) of the U.S. Bankruptcy Code (Title 11 of the United States Code)
(the “Bankruptcy Code”)).     (ix)   Counterparty is not, and after giving
effect to the transactions contemplated hereby will not be, an “investment
company” as such term is defined in the Investment Company Act.     (x)  
Without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that BANA is not making any representations or
warranties with respect to the treatment of the Transaction under FASB
Statements 128, 133, 149 or 150 (or under any successor statement), EITF Issue
No. 00-19, 01-6, 03-6 or 07-5 (or any successor issue statements), under FASB’s
Liabilities & Equity Project, or under any other accounting guidance.     (xi)  
Counterparty understands, agrees and acknowledges that no obligations of BANA to
it hereunder, if any, shall be entitled to the benefit of deposit insurance and
that such obligations shall not be guaranteed by any affiliate of BANA or any
governmental agency.

9



--------------------------------------------------------------------------------



 



  (xii)   Counterparty shall deliver to BANA an opinion of counsel, dated as of
the Trade Date, and reasonably acceptable to BANA in form and substance, with
respect to the matters set forth in Section 3(a) of the Agreement and such other
matters as BANA may reasonably request.     (xiii)   On each anniversary of the
Trade Date, Counterparty shall deliver to BANA an officer’s certificate, signed
by an authorized officer, stating the number of Available Shares (as defined in
the provision titled “Limitation On Delivery of Shares” below).

Miscellaneous:

      Effectiveness. If, on or prior to the Effective Date, BANA reasonably
determines that it is advisable to cancel the Transaction because of concerns
that BANA’s related hedging activities could be viewed as not complying with
applicable securities laws, rules or regulations, the Transaction shall be
cancelled and shall not become effective, and neither party shall have any
obligation to the other party in respect of the Transaction.         Netting and
Set-Off. The parties hereto agree that the Transaction shall not be subject to
netting or set off with any other transaction.         Qualified Financial
Contracts. It is the intention of the parties that, in respect of Counterparty,
(a) the Transaction shall constitute a “qualified financial contract” within the
meaning of 12 U.S.C. Section 1821(e)(8)(D)(i) and (b) a Non-defaulting Party’s
rights under Sections 5 and 6 of the Agreement constitute rights of the kind
referred to in 12 U.S.C. Section 1821(e)(8)(A).         Method of Delivery.
Whenever delivery of funds or other assets is required hereunder by or to
Counterparty, such delivery shall be effected through Agent. In addition, all
notices, demands and communications of any kind relating to the Transaction
between BANA and Counterparty shall be transmitted exclusively through Agent.  
      Status of Claims in Bankruptcy. BANA acknowledges and agrees that this
Confirmation is not intended to convey to BANA rights with respect to the
Transaction that are senior to the claims of common stockholders in any U.S.
bankruptcy proceedings of Counterparty; provided that nothing herein shall limit
or shall be deemed to limit BANA’s right to pursue remedies in the event of a
breach by Counterparty of its obligations and agreements with respect to the
Transaction; provided, further, that nothing herein shall limit or shall be
deemed to limit BANA’s rights in respect of any transactions other than the
Transaction.         No Collateral. Notwithstanding any provision of this
Confirmation, the Agreement, Equity Definitions, or any other agreement between
the parties to the contrary, the obligations of Counterparty under the
Transaction are not secured by any collateral.         Securities Contract; Swap
Agreement. The parties hereto agree and acknowledge that BANA is a “financial
institution,” “swap participant” and “financial participant” within the meaning
of Sections 101(22), 101(53C) and 101(22A) of the Bankruptcy Code. The parties
hereto further agree and acknowledge (A) that this Confirmation is (i) a
“securities contract,” as such term is defined in Section 741(7) of the
Bankruptcy Code, with respect to which each payment and delivery hereunder or in
connection herewith is a “termination value,” “payment amount” or “other
transfer obligation” within the meaning of Section 362 of the Bankruptcy Code
and a “settlement payment” or a “transfer” within the meaning of Section 546 of
the Bankruptcy Code, and (ii) a “swap agreement,” as such term is defined in
Section 101(53B) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder or in connection herewith is a “termination value,” a
“payment amount” or “other transfer obligation” within the meaning of
Section 362 of the Bankruptcy Code and a “transfer” within the meaning of
Section 546 of the Bankruptcy Code, and (B) that BANA is entitled to the
protections afforded by, among other sections, Section 362(b)(6), 362(b)(17),
362(b)(27), 362(o), 546(e), 546(g), 546(j), 548(d)(2), 555, 560 and 561 of the
Bankruptcy Code.         Alternative Calculations and Counterparty Payment on
Early Termination and on Certain Extraordinary Events. If Counterparty owes BANA
any amount in connection with the Transaction pursuant to Sections 12.2,

10



--------------------------------------------------------------------------------



 



      12.3, 12.6, 12.7 or 12.9 of the Equity Definitions (except in the case of
an Extraordinary Event in which the consideration or proceeds to be paid to
holders of Shares as a result of such event consists solely of cash) or pursuant
to Section 6(d)(ii) of the Agreement (except in the case of an Event of Default
in which Counterparty is the Defaulting Party or a Termination Event in which
Counterparty is the Affected Party, other than (x) an Event of Default of the
type described in Section 5(a)(iii), (v), (vi) or (vii) of the Agreement or
(y) a Termination Event of the type described in Section 5(b)(i), (ii), (iii),
(iv), (v) or (vi) of the Agreement that in the case of either (x) or
(y) resulted from an event or events outside Counterparty’s control) (a
“Counterparty Payment Obligation”), Counterparty shall have the right, in its
sole discretion, to satisfy any such Counterparty Payment Obligation by delivery
of Termination Delivery Units (as defined below) by giving irrevocable
telephonic notice to BANA, confirmed in writing within one Scheduled Trading
Day, between the hours of 9:00 a.m. and 4:00 p.m. New York time on the Early
Termination Date or other date the transaction is terminated, as applicable
(“Notice of Counterparty Termination Delivery”); provided that if Counterparty
does not elect to satisfy the Counterparty Payment Obligation by delivery of
Termination Delivery Units, BANA shall have the right, in its sole discretion,
to require Counterparty to satisfy the Counterparty Payment Obligation by such
delivery. Within a commercially reasonable period of time following receipt of a
Notice of Counterparty Termination Delivery, Counterparty shall deliver to BANA
a number of Termination Delivery Units having a cash value equal to the amount
of such Counterparty Payment Obligation (such number of Termination Delivery
Units to be delivered to be determined by the Calculation Agent as the number of
whole Termination Delivery Units that could be sold over a commercially
reasonable period of time to generate proceeds equal to the cash equivalent of
such payment obligation). In addition, if, in the good faith reasonable judgment
of BANA, for any reason, the Termination Delivery Units deliverable pursuant to
this paragraph would not be immediately freely transferable by BANA under
Rule 144 or any successor provision, then BANA may elect either to (x) accept
delivery of such Termination Delivery Units notwithstanding any restriction on
transfer or (y) require that such delivery take place pursuant to the provisions
set forth opposite the caption “Registration/Private Placement Procedures”
below. If the provisions set forth in this paragraph are applicable, the
provisions of Sections 9.8, 9.9, 9.10, 9.11 (modified as described above) and
9.12 of the Equity Definitions shall be applicable, except that all references
to “Shares” shall be read as references to “Termination Delivery Units”.        
“Termination Delivery Unit” means (a) in the case of a Termination Event, an
Event of Default or an Extraordinary Event (other than an Insolvency,
Nationalization, Merger Event or Tender Offer), one Share or (b) in the case of
an Insolvency, Nationalization, Merger Event or Tender Offer, a unit consisting
of the number or amount of each type of property received by a holder of one
Share (without consideration of any requirement to pay cash or other
consideration in lieu of fractional amounts of any securities) in such
Insolvency, Nationalization, Merger Event or Tender Offer. If a Termination
Delivery Unit consists of property other than cash or New Shares and
Counterparty provides irrevocable written notice to the Calculation Agent on or
prior to the Closing Date that it elects to deliver cash, New Shares or a
combination thereof (in such proportion as Counterparty designates) in lieu of
such other property, the Calculation Agent shall replace such property with
cash, New Shares or a combination thereof as components of a Termination
Delivery Unit in such amounts, as determined by the Calculation Agent in its
discretion by commercially reasonable means, as shall have a value equal to the
value of the property so replaced. If such Insolvency, Nationalization, Merger
Event or Tender Offer involves a choice of consideration to be received by
holders, such holder shall be deemed to have elected to receive the maximum
possible amount of cash.         Delivery or Receipt of Cash. For the avoidance
of doubt, nothing in this Confirmation shall be interpreted as requiring
Counterparty to cash settle this Transaction, except in circumstances where such
cash settlement is within Counterparty’s control (including, without limitation,
where Counterparty elects to deliver or receive cash, where Counterparty fails
timely to provide the Notice of Counterparty Termination Delivery, or where
Counterparty has made Private Placement Settlement unavailable due to the
occurrence of events within its control ) or in those circumstances in which
holders of the Shares would also receive cash.         Registration/Private
Placement Procedures. If, in the reasonable opinion of BANA, following any
delivery of Shares or Termination Delivery Units to BANA hereunder, such Shares
or Termination Delivery Units would be in the hands of BANA subject to any
applicable restrictions with respect to any registration or qualification
requirement or prospectus delivery requirement for such Shares or Termination
Delivery Units pursuant to any applicable federal or state securities law
(including, without limitation, any such requirement arising under

11



--------------------------------------------------------------------------------



 



      Section 5 of the Securities Act as a result of such Shares or Termination
Delivery Units being “restricted securities”, as such term is defined in
Rule 144) (such Shares or Termination Delivery Units, “Restricted Shares”), then
delivery of such Restricted Shares shall be effected pursuant to either clause
(i) or (ii) of Annex A hereto at the election of Counterparty, unless waived by
BANA. Notwithstanding the foregoing, solely in respect of any Warrants exercised
or deemed exercised on any Exercise Date, Counterparty shall elect, prior to the
first Settlement Date for the first Exercise Date, a Private Placement
Settlement (as defined in Annex A hereto) or Registration Settlement (as defined
in Annex A hereto) for all deliveries of Restricted Shares for all such Exercise
Dates which election shall be applicable to all Settlement Dates for such
Warrants and the procedures in clause (i) or clause (ii) of Annex A hereto shall
apply for all such delivered Restricted Shares on an aggregate basis commencing
after the final Settlement Date for such Warrants. The Calculation Agent shall
make reasonable adjustments to settlement terms and provisions under this
Confirmation to reflect a single Private Placement Settlement or Registration
Settlement for such aggregate Restricted Shares delivered hereunder. If the
Private Placement Settlement or the Registration Settlement shall not be
effected as set forth in clauses (i) or (ii) of Annex A, as applicable, then
failure to effect such Private Placement Settlement or such Registration
Settlement shall constitute an Event of Default with respect to which
Counterparty shall be the Defaulting Party.         Share Deliveries.
Counterparty acknowledges and agrees that, to the extent that BANA is not then
an affiliate, as such term is used in Rule 144, of Counterparty and has not been
such an affiliate of Counterparty for 90 days (it being understood that BANA
shall not be considered such an affiliate of Counterparty solely by reason of
its right to receive Shares pursuant to a Transaction hereunder), any Shares or
Termination Delivery Units delivered hereunder at any time after one year from
the Premium Payment Date shall be eligible for resale under Rule 144 or any
successor provision, and Counterparty agrees to promptly remove, or cause the
transfer agent for such Shares or Termination Delivery Units to remove, any
legends referring to any restrictions on resale under the Securities Act from
the certificates representing such Shares or Termination Delivery Units.
Counterparty further agrees that with respect to any Shares or Termination
Delivery Units delivered hereunder at any time after 6 months from the Premium
Payment Date but prior to 1 year from the Premium Payment Date, to the extent
that Counterparty then satisfies the current information requirement of
Rule 144, Counterparty shall promptly remove, or cause the transfer agent for
such Shares or Termination Delivery Units to remove, any legends referring to
any such restrictions or requirements from the certificates representing such
Share or Termination Delivery Units upon delivery by BANA to Counterparty or
such transfer agent of any customary seller’s and broker’s representation
letters in connection with resales of such Shares or Termination Delivery Units
pursuant to Rule 144, without any further requirement for the delivery of any
certificate, consent, agreement, opinion of counsel, notice or any other
document, any transfer tax stamps or payment of any other amount or any other
action by BANA. Counterparty further agrees and acknowledges that BANA shall run
a holding period under Rule 144 with respect to the Warrants and/or any Shares
or Termination Delivery Units delivered hereunder notwithstanding the existence
of any other transaction or transactions between Counterparty and BANA relating
to the Shares. Counterparty further agrees that Shares or Termination Delivery
Units delivered hereunder prior to the date that is 6 months from the Premium
Payment Date may be freely transferred by BANA to its affiliates, and
Counterparty shall effect such transfer without any further action by BANA.
Notwithstanding anything to the contrary herein, Counterparty agrees that any
delivery of Shares or Termination Delivery Units shall be effected by book-entry
transfer through the facilities of the Clearance System if, at the time of such
delivery, the certificates representing such Shares or Termination Delivery
Units would not contain any restrictive legend as described above.
Notwithstanding anything to the contrary herein, to the extent the provisions of
Rule 144 or any successor rule are amended, or the applicable interpretation
thereof by the Securities and Exchange Commission or any court changes after the
Trade Date, the agreements of Counterparty herein shall be deemed modified to
the extent necessary, in the opinion of outside counsel of Counterparty, to
comply with Rule 144, including Rule 144(b) or any successor provision, as in
effect at the time of delivery of the relevant Shares or Termination Delivery
Units.         No Material Non-Public Information. On each day during the period
beginning on the Trade Date and ending on the earlier of the December 7, 2009
and the day on which BANA has informed Counterparty in writing that BANA has
completed all purchases or sales of Shares or other transactions to hedge
initially its exposure with respect to the Transaction, Counterparty represents
and warrants to BANA that it is not aware of any material nonpublic information
concerning itself or the Shares.         Limit on Beneficial Ownership; Share
Accumulation Condition. Notwithstanding any other provisions

12



--------------------------------------------------------------------------------



 



      hereof, BANA may not exercise any Warrant hereunder, Automatic Exercise
shall not apply with respect thereto, and no delivery hereunder (including
pursuant to provisions opposite the headings “Alternative Calculations and
Counterparty Payments on Early Termination and on Certain Extraordinary Events,”
“Registration/Private Placement Procedures,” “Limitation on Delivery of Shares”
or Annex A) shall be made, to the extent (but only to the extent) that the
receipt of any Shares upon such exercise or delivery would result in the Equity
Percentage (as defined below) exceeding 9% or an Ownership Trigger (as defined
below) being met. In addition, BANA agrees that if at any time a delivery of
Shares hereunder would result in a Share Accumulation Condition, it shall so
notify Counterparty and instruct Counterparty to defer such delivery to the
extent necessary to avoid the existence of a Share Accumulation Condition. Any
purported delivery hereunder shall be void and have no effect to the extent (but
only to the extent) that such delivery would result in the Equity Percentage
exceeding 9% or an Ownership Trigger being met. If any delivery owed to BANA or
exercise hereunder is not made, in whole or in part, as a result of this
provision, Counterparty’s obligation to make such delivery and BANA’s right to
exercise a Warrant shall not be extinguished and Counterparty shall make such
delivery as promptly as practicable after, but in no event later than one
Clearance System Business Day after, BANA gives notice to Counterparty that such
exercise or delivery would not result in the Equity Percentage exceeding 9%, an
Ownership Trigger being met, or a Share Accumulation Condition, as applicable.
“Share Accumulation Condition” means that, at any time of determination, the
number of Shares previously delivered to BANA pursuant to the exercise of
Warrants and then still owned by BANA is greater than 2,048,975 (as such number
may be adjusted from time to time by the Calculation Agent to account for any
subdivision, stock-split, stock combination, reclassification or similar
dilutive or anti-dilutive event with respect to the Shares.)         Repurchase
Notices. Counterparty shall, on any day on which Counterparty effects any
repurchase of Shares, provide BANA with a written notice of such repurchase (a
“Repurchase Notice”) on such day if, following such repurchase, the Warrant
Equity Percentage (as defined below) is greater by 0.5% or more than the Warrant
Equity Percentage set forth in the immediately preceding Repurchase Notice (or,
in the case of the first such Repurchase Notice, greater by 0.5% or more than
the Warrant Equity Percentage as of the date hereof). The “Warrant Equity
Percentage” as of any day is the fraction, expressed as a percentage, of (1) the
numerator of which is the Number of Warrants, and (2) the denominator of which
is the number of Shares outstanding on such day. Counterparty agrees to
indemnify and hold harmless BANA and its affiliates and their respective
officers, directors, employees, affiliates, advisors, agents and controlling
person (each, an “Indemnified Person”) from and against any and all losses
(including losses relating to BANA’s hedging activities as a consequence of
becoming, or of the risk of becoming, an “insider” as defined under Section 16
of the Exchange Act, including without limitation, any forbearance from hedging
activities or cessation of hedging activities and any losses in connection
therewith with respect to this Transaction), claims, damages, judgments,
liabilities and expense (including reasonable attorney’s fees), joint or
several, which an Indemnified Person actually may become subject to, as a result
of Counterparty’s failure to provide BANA with a Repurchase Notice on the day
and in the manner specified herein, and to reimburse, upon written request, each
of such Indemnified Persons for any reasonable legal or other expenses incurred
in connection with investigating, preparing for, providing testimony or other
evidence in connection with or defending any of the foregoing. If any suit,
action, proceeding (including any governmental or regulatory investigation),
claim or demand shall be brought or asserted against the Indemnified Person,
such Indemnified Person shall promptly notify Counterparty in writing, and
Counterparty, upon request of the Indemnified Person, shall retain counsel
reasonably satisfactory to the Indemnified Person to represent the Indemnified
Person and any others Counterparty may designate in such proceeding and shall
pay the fees and expenses of such counsel related to such proceeding.
Counterparty shall be relieved from liability to the extent that the Indemnified
Person fails promptly to notify Counterparty of any action commenced against it
in respect of which indemnity may be sought hereunder; provided that failure to
notify Counterparty (x) shall not relieve Counterparty from any liability
hereunder to the extent it is not materially prejudiced as a result thereof and
(y) shall not, in any event, relieve Counterparty from any liability that it may
have otherwise than on account of this indemnity agreement. Counterparty shall
not be liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, Counterparty agrees to indemnify any Indemnified Person from and
against any loss or liability by reason of such settlement or judgment.
Counterparty shall not, without the prior written consent of the Indemnified
Person, effect any settlement of any pending or threatened proceeding in respect
of which any Indemnified Person is or could have been a party and indemnity
could have been sought hereunder by such Indemnified Person, unless such
settlement includes an unconditional release of such Indemnified Person from all
liability on claims that are the subject

13



--------------------------------------------------------------------------------



 



      matter of such proceeding on terms reasonably satisfactory to such
Indemnified Person. If the indemnification provided for in this paragraph is
unavailable to an Indemnified Person or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then Counterparty, in lieu
of indemnifying such Indemnified Person thereunder, shall contribute to the
amount paid or payable by such Indemnified Person as a result of such losses,
claims, damages or liabilities. The remedies provided for in this paragraph are
not exclusive and shall not limit any rights or remedies that may otherwise be
available to any Indemnified Person at law or in equity. The indemnity and
contribution agreements contained in this paragraph shall remain operative and
in full force and effect regardless of the termination of the Transaction.      
  Foreign Ownership Notices. Promptly following any determination by
Counterparty of the percentage (“Foreign Ownership Percentage”) of its “capital
stock” owned of record or voted by “aliens” and other persons described in
Section 310 (b)(4) of the Communications Act of 1934 (or any successor
provisions) (in each case within the meaning of such Section 310(b)(4)) and on
any date on which Counterparty is obligated to deliver a Repurchase Notice,
Counterparty shall provide BANA with a written notice setting out the Foreign
Ownership Percentage and the Pro Forma Foreign Ownership Percentage; provided,
however, that should Counterparty be in possession of material non-public
information regarding Counterparty, Counterparty shall not communicate such
information to BANA in connection with this Transaction. “Pro Forma Foreign
Ownership Percentage” means the Foreign Ownership Percentage determined as if
BANA owned a number of Shares equal to the Number of Warrants.        
Limitation On Delivery of Shares. Notwithstanding anything herein or in the
Agreement to the contrary, in no event shall Counterparty be required to deliver
Shares in connection with the Transaction in excess of 4,403,664 Shares (the
“Maximum Delivery Amount”). Counterparty represents and warrants (which shall be
deemed to be repeated on each day that the Transaction is outstanding) that the
Maximum Delivery Amount is equal to or less than the number of authorized but
unissued Shares of Counterparty that are not reserved for future issuance in
connection with transactions in the Shares (other than the Transaction) on the
date of the determination of the Maximum Delivery Amount (such Shares, the
“Available Shares”). In the event Counterparty shall not have delivered the full
number of Shares otherwise deliverable as a result of this paragraph (the
resulting deficit, the “Deficit Shares”), Counterparty shall be continually
obligated to deliver, from time to time until the full number of Deficit Shares
have been delivered pursuant to this paragraph, Shares when, and to the extent,
that (i) Shares are repurchased, acquired or otherwise received by Counterparty
or any of its subsidiaries after the Trade Date (whether or not in exchange for
cash, fair value or any other consideration), (ii) authorized and unissued
Shares reserved for issuance in respect of other transactions prior to such date
which prior to the relevant date become no longer so reserved and
(iii) Counterparty additionally authorizes any unissued Shares that are not
reserved for other transactions. Counterparty shall immediately notify BANA of
the occurrence of any of the foregoing events (including the number of Shares
subject to clause (i), (ii) or (iii) and the corresponding number of Shares to
be delivered) and promptly deliver such Shares thereafter. Notwithstanding the
provisions of Section 5(a)(ii) of the Agreement, in the event of a failure by
Counterparty to comply with the agreement set forth in this provision, there
shall be no grace period for remedy of such failure.         Additional
Termination Event. The occurrence of any of the following shall constitute an
Additional Termination Event with respect to which (1) Counterparty shall be the
sole Affected Party and (2) the Transaction shall be the sole Affected
Transaction; provided that with respect to any Additional Termination Event,
BANA may choose to treat part of the Transaction as the sole Affected
Transaction, and, upon termination of the Affected Transaction, a Transaction
with terms identical to those set forth herein except with a Number of Warrants
equal to the unaffected number of Warrants shall be treated for all purposes as
the Transaction, which shall remain in full force and effect:         (i) BANA
reasonably determines based on the advice of counsel that it is advisable to
terminate a portion of the Transaction so that BANA’s related hedging activities
will comply with applicable securities laws, rules or regulations;         (ii)
The Shares are not approved for listing on the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or any of their
respective successors);

14



--------------------------------------------------------------------------------



 



      (iii) any “person” or “group” (as such terms are used for purposes of
Sections 13(d) and 14(d) of the Exchange Act or any successor provisions,
including any group acting for the purpose of acquiring, holding, voting or
disposing of securities within the meaning of Rule 13d-5(b)(1) under the
Exchange Act or any successor provision) is or becomes the “beneficial owner”
(as that term is used in Rule 13d-3 under the Exchange Act), directly or
indirectly, of shares representing 50% or more of the total voting power of all
outstanding classes of Counterparty’s capital stock or other interests normally
entitled (without regard to the occurrence of any contingency) to vote in the
election of the board of directors, managers or trustees (“voting stock”) or has
the power, directly or indirectly, to elect a majority of the members of
Counterparty’s board of directors;         (iv) Counterparty consolidates with,
enters into a binding share exchange with, or merges with or into, another
person, or Counterparty sells, assigns, conveys, transfers, leases or otherwise
disposes in one transaction or a series of transactions of all or substantially
all of its assets, or any person consolidates with, or merges with or into,
Counterparty, in any such event, other than any transaction:

(1) pursuant to which the persons that “beneficially owned,” directly or
indirectly, the shares of Counterparty’s voting stock immediately prior to such
transaction “beneficially own,” directly or indirectly, shares of Counterparty’s
voting stock representing at least a majority of the total voting power of all
outstanding classes of voting stock of the surviving or transferee person and
such holders’ proportional voting power immediately after such transaction
vis-à-vis each other with respect to the securities they receive in such
transaction shall be in substantially the same proportions as their respective
voting power vis-à-vis each other immediately prior to such transaction; or
(2) in which at least 95% of the consideration paid for the Shares (other than
cash payments for fractional shares or pursuant to dissenters’ appraisal rights)
consists of shares of common stock traded on the New York Stock Exchange, The
NASDAQ Global Market or The NASDAQ Global Select Market (or any of their
respective successors) (or which will be so traded immediately following such
transaction);

      (v) (a) individuals who on the Effective Date constituted Counterparty’s
board of directors and (b) any new directors whose election to Counterparty’s
board of directors or whose nomination for election by Counterparty’s
stockholders was approved by at least a majority of the directors at the time of
such election or nomination still in office either who were directors on the
Effective Date or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority of Counterparty’s board
of directors;         (vi) the holders of Counterparty’s capital stock approve
any plan or proposal for liquidation or dissolution of Counterparty; or        
(vii) a determination by Counterparty that BANA is a “Disqualified Person” or
any action by Counterparty to cause any shares owned by BANA to be subject to
redemption or to any suspension of rights of stock ownership (in each case
pursuant to or within the meaning of Article IV(D) of the Restated Certificate
of Incorporation of Counterparty or any analogous or successor provisions).    
    Transfer or Assignment. Notwithstanding any provision of the Agreement to
the contrary, BANA may, subject to applicable law, freely transfer and assign
all of its rights and obligations under the Transaction without the consent of
Counterparty.         If, as determined in BANA’s sole discretion, (a) at any
time (1) the Equity Percentage exceeds 8.0% or the Pro Forma Foreign Ownership
Percentage exceeds 22.0% or (2) BANA, BANA Group (as defined below) or any
person whose ownership position would be aggregated with that of BANA or BANA
Group (BANA, BANA Group or any such person, a “BANA Person”) under Section 203
of the Delaware General Corporation Law (the “DGCL Takeover Statute”) or other
federal, state or local laws, regulations or regulatory orders applicable to
ownership of Shares (“Applicable Laws”) or the Amended and Restated Rights
Agreement between Gaylord Entertainment Company and Computershare Trust Company,
N.A., dated as of March 9, 2009 (as may be amended, modified or supplemented
from time to time, the “Rights Agreement”), owns, beneficially owns,
constructively owns, controls, holds the power to vote or otherwise meets a
relevant definition of ownership, or could be reasonably viewed as meeting any
of the foregoing, in excess of a number of Shares equal to (x) the

15



--------------------------------------------------------------------------------



 



      number of Shares that would give rise to (I) reporting, registration,
filing or notification obligations or other requirements (including obtaining
prior approval by a state or federal regulator) of a BANA Person under
Applicable Laws (including, without limitation, “interested shareholder” or
“acquiring Person” status under the DGCL Takeover Statute) and with respect to
which such requirements have not been met or the relevant approval has not been
received, (II) a distribution date (or other event with similar consequences)
under the Rights Agreement or (III) give rise to a designation of BANA as a
“Disqualified Person” or cause any shares owned by BANA to be subject to
redemption or to any suspension of rights of stock ownership (in each case
pursuant to or within the meaning of Article IV(D) of the Restated Certificate
of Incorporation of Counterparty or any analogous or successor provisions) (this
clause (2)(x), the “Ownership Trigger”) minus (y) 1% of the number of Shares
outstanding on the date of determination (either such condition described in
clause (1) or (2), an “Excess Ownership Position”), and (b) BANA is unable,
after commercially reasonable efforts, to effect a transfer or assignment on
pricing and terms and within a time period reasonably acceptable to it of all or
a portion of this Transaction pursuant to the preceding paragraph such that an
Excess Ownership Position no longer exists, BANA may designate any Scheduled
Trading Day as an Early Termination Date with respect to a portion (the
“Terminated Portion”) of this Transaction, such that an Excess Ownership
Position no longer exists following such partial termination. In the event that
BANA so designates an Early Termination Date with respect to a portion of this
Transaction, a payment shall be made pursuant to Section 6 of the Agreement as
if (i) an Early Termination Date had been designated in respect of a Transaction
having terms identical to this Transaction and a Number of Warrants equal to the
Terminated Portion (allocated among the Components thereof in the discretion of
BANA), (ii) Counterparty shall be the sole Affected Party with respect to such
partial termination and (iii) such Transaction shall be the only Terminated
Transaction (and, for the avoidance of doubt, the provisions set forth under the
caption “Alternative Calculations and Counterparty Payment on Early Termination
and on Certain Extraordinary Events” shall apply to any amount that is payable
by Counterparty to BANA pursuant to this sentence). The “Equity Percentage” as
of any day is the fraction, expressed as a percentage, (A) the numerator of
which is the number of Shares that BANA and any of its affiliates subject to
aggregation with BANA for purposes of the “beneficial ownership” test under
Section 13 of the Exchange Act and all persons who may form a “group” (within
the meaning of Rule 13d-5(b)(1) under the Exchange Act) with BANA (collectively,
“BANA Group”) “beneficially own” (within the meaning of Section 13 of the
Exchange Act) without duplication on such day and (B) the denominator of which
is the number of Shares outstanding on such day.         Notwithstanding any
other provision in this Confirmation to the contrary requiring or allowing BANA
to purchase, sell, receive or deliver any shares or other securities to or from
Counterparty, BANA may designate any of its affiliates to purchase, sell,
receive or deliver such shares or other securities and otherwise to perform
BANA’s obligations in respect of the Transaction and any such designee may
assume such obligations. BANA shall be discharged of its obligations to
Counterparty to the extent of any such performance.         Amendments to Equity
Definitions. (a) Section 12.9(b)(iv) of the Equity Definitions is hereby amended
by: (i) deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)”
following subsection (A) and (3) the phrase “in each case” in subsection (B);
(ii) replacing “will lend” with “lends” in subsection (B); and (iii) deleting
the phrase “neither the Non-Hedging Party nor the Lending Party lends Shares in
the amount of the Hedging Shares or” in the penultimate sentence; and
(b) Section 12.9(b)(v) of the Equity Definitions is hereby amended by:
(i) adding the word “or” immediately before subsection “(B)” and deleting the
comma at the end of subsection (A); (ii) (1) deleting subsection (C) in its
entirety, (2) deleting the word “or” immediately preceding subsection (C) and
(3) deleting the penultimate sentence in its entirety and replacing it with the
sentence “The Hedging Party will determine the Cancellation Amount payable by
one party to the other”; and (iii) deleting subsection (X) in its entirety and
the words “or (Y)” immediately following subsection (X).         Severability;
Illegality. If compliance by either party with any provision of the Transaction
would be unenforceable or illegal, (a) the parties shall negotiate in good faith
to resolve such unenforceability or illegality in a manner that preserves the
economic benefits of the transactions contemplated hereby and (b) the other
provisions of the Transaction shall not be invalidated, but shall remain in full
force and effect.         Waiver of Jury Trial. EACH PARTY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY SUIT, ACTION OR PROCEEDING RELATING TO THE TRANSACTION.
EACH PARTY (I) CERTIFIES THAT

16



--------------------------------------------------------------------------------



 



      NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF SUCH A
SUIT, ACTION OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(II) ACKNOWLEDGES THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER INTO
THE TRANSACTION, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS PROVIDED HEREIN.         Governing law: The law of the State of
New York.

Contact information. For purposes of the Agreement (unless otherwise specified
in the Agreement), the addresses for notice to the parties shall be:
(a) Counterparty
Gaylord Entertainment Company
One Gaylord Drive
Nashville, TN 37214
Attention: General Counsel
Telephone: (615) 316-6000
Facsimile: (615) 316-6854
with a copy to:
Bass, Berry & Sims PLC
315 Deaderick Street, Suite 2700
Nashville, Tennessee 37238
Attention: F. Mitchell Walker, Jr.
Telephone: (615) 742-6275
Email: mwalker@bassberry.com
(b) BANA
Bank of America, N.A.
c/o Merill Lynch, Pierce, Fenner & Smith Incorporated
Bank of America Tower at One Bryant Park
New York, NY 10036
Attention: John Servidio
Telephone: (646) 855-8900
Facsimile: (704) 208-2869

17



--------------------------------------------------------------------------------



 



This Confirmation may be executed in several counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.
Counterparty hereby agrees to check this Confirmation and to confirm that the
foregoing correctly sets forth the terms of the Transaction by signing in the
space provided below and returning to BANA a facsimile of the fully-executed
Confirmation to BANA at (704) 208-2869. Originals shall be provided for your
execution upon your request.
We are very pleased to have executed the Transaction with you and we look
forward to completing other transactions with you in the near future.
[SIGNATURE PAGES FOLLOW]

18



--------------------------------------------------------------------------------



 



Very truly yours,

          BANK OF AMERICA, N.A.    
 
       
By:
  /s/ Christopher A. Hutmaker    
 
       
 
  Name: Christopher A. Hutmaker    
 
  Title: Managing Director    

[Signature Page to Warrant Confirmation]

 



--------------------------------------------------------------------------------



 



Counterparty hereby agrees to, accepts and confirms the terms of the foregoing
as of the Trade Date.

          GAYLORD ENTERTAINMENT COMPANY    
 
       
By:
  /s/ Carter R. Todd    
 
       
 
  Name: Carter R. Todd    
 
  Title: EVP and General Counsel    

[Counterparty Signature Page to Warrant Confirmation]

 



--------------------------------------------------------------------------------



 



ANNEX A
Registration Settlement and Private Placement Settlement

(i)   If Counterparty elects to settle the Transaction pursuant to this clause
(i) (a “Private Placement Settlement”), then delivery of Restricted Shares by
Counterparty shall be effected in customary private placement procedures with
respect to such Restricted Shares reasonably acceptable to BANA; provided that
Counterparty may not elect a Private Placement Settlement if, on the date of its
election, it has taken, or caused to be taken, any action that would make
unavailable either the exemption pursuant to Section 4(2) of the Securities Act
for the sale by Counterparty to BANA (or any affiliate designated by BANA) of
the Restricted Shares or the exemption pursuant to Section 4(1) or Section 4(3)
of the Securities Act for resales of the Restricted Shares by BANA (or any such
affiliate of BANA). The Private Placement Settlement of such Restricted Shares
shall include customary representations, covenants, blue sky and other
governmental filings and/or registrations, indemnities to BANA, due diligence
rights (for BANA or any buyer of the Restricted Shares designated by BANA),
opinions and certificates, and such other documentation as is customary for
private placement agreements for private placements of equity securities of
issuers of its size, all reasonably acceptable to BANA. In the event of a
Private Placement Settlement, the Net Share Settlement Amount or the
Counterparty Payment Obligation, respectively, shall be deemed to be the Net
Share Settlement Amount or the Counterparty Payment Obligation, respectively,
plus an additional amount (determined from time to time by the Calculation Agent
in its commercially reasonable judgment) attributable to interest that would be
earned on such Net Share Settlement Amount or the Counterparty Payment
Obligation, respectively, (increased on a daily basis to reflect the accrual of
such interest and reduced from time to time by the amount of net proceeds
received by BANA as provided herein) at a rate equal to the open Federal Funds
Rate plus 100 basis points per annum for the period from, and including, such
Settlement Date or the date on which the Counterparty Payment Obligation is due,
respectively, to, but excluding, the related date on which all the Restricted
Shares have been sold and calculated on an Actual/360 basis.

(ii)   If Counterparty elects to settle the Transaction pursuant to this clause
(ii) (a “Registration Settlement”), then Counterparty shall promptly (but in any
event no later than the beginning of the Resale Period) file and use its
reasonable best efforts to make effective under the Securities Act a
registration statement or supplement or amend an outstanding registration
statement in form and substance reasonably satisfactory to BANA, to cover the
resale of such Restricted Shares (and any Make-whole Shares) in accordance with
customary resale registration procedures, including covenants, conditions,
representations, underwriting discounts (if applicable), commissions (if
applicable), indemnities, due diligence rights, opinions and certificates, and
such other documentation as is customary for equity underwriting agreements for
resales of equity securities of issuers of its size, all reasonably acceptable
to BANA. If BANA, in its sole reasonable discretion, is not satisfied with such
procedures and documentation, Private Placement Settlement shall apply. If BANA
is satisfied with such procedures and documentation, it shall sell the
Restricted Shares (and any Make-whole Shares) pursuant to such registration
statement during a period (the “Resale Period”) commencing on the Exchange
Business Day following delivery of such Restricted Shares (and any Make-whole
Shares) and ending on the earliest of (i) the Exchange Business Day on which
BANA completes the sale of all Restricted Shares or, in the case of settlement
of Termination Delivery Units, a sufficient number of Restricted Shares so that
the realized net proceeds of such sales exceed the Counterparty Payment
Obligation, (ii) the date upon which all Restricted Shares (and any Make-whole
Shares) have been sold or transferred pursuant to Rule 144 (or similar
provisions then in force) and (iii) the date upon which all Restricted Shares
(and any Make-whole Shares) may be sold or transferred by a non-affiliate
pursuant to Rule 144 (or any similar provision then in force) without any
further restriction whatsoever.

(iii)   If (ii) above is applicable and the Net Share Settlement Amount or the
Counterparty Payment Obligation, as applicable, exceeds the realized net
proceeds from such resale, or if (i) above is applicable and the Freely
Tradeable Value (as defined below) of the Shares owed pursuant to the Net Share
Settlement Amount, or the Counterparty Payment Obligation (in each case as
adjusted pursuant to (i) above), as applicable, exceeds the realized net
proceeds from such resale, Counterparty shall transfer to BANA by the open of
the regular trading session on the Exchange

A-1



--------------------------------------------------------------------------------



 



    on the Exchange Business Day immediately following the last day of the
Resale Period the amount of such excess (the “Additional Amount”), at its
option, either in cash or in a number of Restricted Shares (“Make-whole Shares”,
provided that the aggregate number of Restricted Shares and Make-whole Shares
delivered shall not exceed the Maximum Delivery Amount) that, based on the
Relevant Price on the last day of the Resale Period (as if such day was the
“Valuation Date” for purposes of computing such Relevant Price), has a value
equal to the Additional Amount. If Counterparty elects to pay the Additional
Amount in Make-whole Shares, Counterparty shall elect whether the requirements
and provisions for either Private Placement Settlement or Registration
Settlement shall apply to such payment. This provision shall be applied
successively until the Additional Amount is equal to zero, subject to
“Limitation on Delivery of Shares”. “Freely Tradeable Value” means the value of
the number of Shares delivered to BANA which such Shares would have if they were
freely tradeable (without prospectus delivery) upon receipt by BANA, as
determined by the Calculation Agent by reference to the Relevant Price for
freely tradeable Shares as of the Valuation Date, or other date of valuation
used to determine the delivery obligation with respect to such Shares, or by
other commercially reasonable means.

A-2



--------------------------------------------------------------------------------



 



ANNEX B
The Strike Price, Premium and Final Disruption Date for the Transaction are set
forth below.

     
Strike Price:
  USD32.70
 
   
Premium:
  USD7,290,000
 
   
Final Disruption Date:
  June 24, 2015

B-1



--------------------------------------------------------------------------------



 



ANNEX C
For each Component of the Transaction, the Number of Warrants and Expiration
Date is set forth below.

          Component Number   Number of Warrants   Expiration Date 1.   24,465  
01/02/15 2.   24,465   01/05/15 3.   24,465   01/06/15 4.   24,465   01/07/15 5.
  24,465   01/08/15 6.   24,465   01/09/15 7.   24,465   01/12/15 8.   24,465  
01/13/15 9.   24,465   01/14/15 10.   24,465   01/15/15 11.   24,465   01/16/15
12.   24,465   01/20/15 13.   24,465   01/21/15 14.   24,465   01/22/15 15.  
24,465   01/23/15 16.   24,465   01/26/15 17.   24,465   01/27/15 18.   24,465  
01/28/15 19.   24,465   01/29/15 20.   24,465   01/30/15 21.   24,465   02/02/15
22.   24,465   02/03/15 23.   24,465   02/04/15 24.   24,465   02/05/15 25.  
24,465   02/06/15 26.   24,465   02/09/15 27.   24,465   02/10/15 28.   24,465  
02/11/15 29.   24,465   02/12/15 30.   24,465   02/13/15 31.   24,465   02/17/15
32.   24,465   02/18/15 33.   24,465   02/19/15 34.   24,465   02/20/15 35.  
24,465   02/23/15 36.   24,465   02/24/15 37.   24,465   02/25/15 38.   24,465  
02/26/15 39.   24,465   02/27/15

C-1



--------------------------------------------------------------------------------



 



          Component Number   Number of Warrants   Expiration Date 40.   24,465  
03/02/15 41.   24,465   03/03/15 42.   24,465   03/04/15 43.   24,465   03/05/15
44.   24,465   03/06/15 45.   24,465   03/09/15 46.   24,465   03/10/15 47.  
24,465   03/11/15 48.   24,465   03/12/15 49.   24,465   03/13/15 50.   24,465  
03/16/15 51.   24,465   03/17/15 52.   24,465   03/18/15 53.   24,465   03/19/15
54.   24,465   03/20/15 55.   24,465   03/23/15 56.   24,465   03/24/15 57.  
24,465   03/25/15 58.   24,465   03/26/15 59.   24,465   03/27/15 60.   24,465  
03/30/15 61.   24,465   03/31/15 62.   24,465   04/01/15 63.   24,465   04/02/15
64.   24,465   04/06/15 65.   24,465   04/07/15 66.   24,465   04/08/15 67.  
24,465   04/09/15 68.   24,465   04/10/15 69.   24,465   04/13/15 70.   24,465  
04/14/15 71.   24,465   04/15/15 72.   24,465   04/16/15 73.   24,465   04/17/15
74.   24,465   04/20/15 75.   24,465   04/21/15 76.   24,465   04/22/15 77.  
24,465   04/23/15 78.   24,465   04/24/15 79.   24,465   04/27/15 80.   24,465  
04/28/15 81.   24,465   04/29/15 82.   24,465   04/30/15 83.   24,465   05/01/15
84.   24,465   05/04/15 85.   24,465   05/05/15

C-2



--------------------------------------------------------------------------------



 



          Component Number   Number of Warrants   Expiration Date 86.   24,465  
05/06/15 87.   24,465   05/07/15 88.   24,465   05/08/15 89.   24,465   05/11/15
90.   24,447   05/12/15

C-3